Judge Miller
delivered the following dissenting opinion, in which Judge Ritchie concurred:
A judgment at law against a married woman, obtained in an action ex contractu, and upon a cause of action arising after marriage, unless it be for a debt contracted by her under section 7, Art. 45 of the Code as amended hy the *165Act of 1882, ch. 265, or upon such an obligation in writing signed by her and her husband as is specified in the Act of 1872, ch. 270, is absolutely void, whether it be recovered upon trial of the case, or by default, or by confession, or whether rendered by a magistrate or a Court of record, and she may seek relief in equity by injunction whenever it is attempted to be enforced against her separate property. Griffith vs. Clarke, 18 Md., 457. It is void for want of jurisdiction over the person, and if rendered by a justice of the peace she is not precluded from relief in equity because of her failure to take an appeal in order to have it reversed. The doctrine announced in Brumbaugh vs. Schnebly, 2 Md., 320, and Dirickson vs. Prideaux there cited, has no application to such a case. In those cases the judgments were confessed before the magistrates by parties sui juris and capable of being sued.
The present appeal is from an order or decree making perpetual an injunction which restrains the execution of a judgment which the appellant had obtained against the appellee. From the bill, answer and proof it appears that the appellant having a claim or judgment of less than $100 against William B. Fink, a son of the appellee, caused an attachment thereon to-be laid in her hands as garnishee, returnable before a magistrate. She failed to appear, and the justice, upon an ex parte trial, rendered a judgment of condemnation against her for the amount of the debt, $63.76, with interest and costs. She was married at the time the attachment was laid in her hands, but her husband died four days before the judgment was rendered. There is no proof that the appellee became indebted to her son while carrying on business as a feme sole trader, or that she was indebted to him upon any contract or obligation, such as those mentioned in the Act of 1882, •ch. 265. The appellant, in his answer to the bill, avers that her said son was in her employment, and that he had and has credits in her hands, growing out of his salary, *166largely in excess of the judgment against her, as garnishee in the attachment suit. Under this averment we must assume that such was the character of the credits sought to be attached and condemned. It is plain that her son could not have sued his mother at law for such a claim; and being a married woman at the time the attachment was laid in her hands, she could not be made a garnishee in respect to such credits, and the proceeding against her was consequently void ab initio. A judgment of condemnation founded upon an attachment thus void in its inception could not, in my opinion, be made valid by the fact that the disability of coverture happened to be removed before the judgment of condemnation was actually rendered.